Exhibit 10.5

 

AMENDMENT TO EXHIBIT B OF MANUFACTURING AND SUPPLY AGREEMENT

 

IsoRay Medical, Inc., a Delaware corporation with offices at 350 Hills Street,
Suite 106, Richland, WA 99352 (“IsoRay”), and GT Medical Technologies, Inc., a
Delaware corporation having its principal place of business at 1809 S. Holbrook
Ln., Ste. 107 Tempe, AZ, 85281 (“GT Med Tech”), previously entered into a
Manufacturing and Supply Agreement dated January 3, 2018 (the “Agreement''). The
parties now desire to modify the pricing of Exhibit B of the Agreement as
outlined on the attached page.

 

In witness whereof, the parties have caused their respective authorized
representatives to execute this Amendment to Exhibit B of the Manufacturing and
Supply Agreement as of December 28, 2018 (“the Effective Date”).

 

GT Medical Technologies, Inc.

 

IsoRay Medical, Inc.

 

                        By:

/s/ Herman Lopez Dec 28, 2018

 

By:

/s/ Jonathan Hunt 12/29/2018  

 

 

 

 

 

 

 

Name: Hernan Lopez 

 

Name: Jonathan Hunt

 

        Title: Vice President of Operations    Title: Chief Financial Officer  

 

 

--------------------------------------------------------------------------------

 

 

Exhibit B

Open-Book Pricing Formula & Pricing Schedule

 

Open-Book Pricing Formula for GammaTile 3-pack

 

Description

Price

Materials (excluding Duragen)

$111.93  

Labor

[**]  

50% Profit Margin

[**]  

Seeds (high activity 3.5U Cesium-131 source — assumes 4 seeds per GammaTile)

[**]  

Overhead

[**]  

   

Total price of each GammaTile 3-pack

[**]  

 

Open-Book Pricing Formula for Duragen Validation

 

Description

Price

Materials (excluding Duragen)

$42.93  

Labor

[**]  

50% Profit Margin

[**]  

Simulation Seeds

[**]  

Overhead

[**]  

   

Total price of each Duragen Validation

[**]  

 

 

Pass-Through Costs

 

●

Sterilization: Sterilization costs shall be billed either directly to GT Med
Tech or invoiced as a separate line item as a pass-through cost by IsoRay. No
mark-up to sterilization or other pass-through costs for the Product will be
assessed by IsoRay.

 

●

Bacterial Endotoxin Testing: Bacterial Endotoxin Testing (“BET”) costs shall be
billed either directly to GT Med Tech or invoiced as a separate line item as a
pass-through cost by IsoRay. No mark-up to BET or other pass-through costs for
the Product will be assessed by IsoRay.